Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 1 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 2 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 3 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 4 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 5 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 6 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 7 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 8 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 9 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 10 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 11 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 12 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 13 of 14
Case 20-12225-elf Doc 90-3 Filed 08/13/21 Entered 08/13/21 12:40:24   Desc
               Exhibit A - Settlement Agreement Page 14 of 14
